JUSTICE WEBBER, dissenting: While I decline to advocate general interference with the discretion of a trial judge, I feel in this instance that he has predicated his judgment on false premises. In making his ruling, the judge referred to R.L.L. as a “child ° # ° a very disturbed child.” As a matter of strict technicality, the designation is correct. However, R.L.L. was within 5M months of being an adult under the terms of the Juvenile Court Act. The offense was committed on April 23, 1981, and R.L.L. became 17 on October 1, 1981. The briefs of the parties point out, and I agree, that there is no mathematical certainty by which the tests of section 2 — 7(3) of the Juvenile Court Act may be applied. In the same manner there is no mathematical certainty by which adulthood can be determined, except that one who is 16M years of age is closer to that status under the Act than a 14-year-old. To say that one is a “child” because he is shy of 17 years by any amount of calendar time is to ignore reality. There was no evidence of either physical or mental retardation. What is more important than the foregoing, which might be nothing more than a slip of the tongue by the trial judge, is the fact that no witness testified that R.L.L. might be cured, or even improved, in the time allotted. He could not be held beyond age 21, about 4/2 years from the date of the offense, yet both the psychiatrist and the psychologist stated that his therapy would be “intensive and prolonged,” “long-term.” No explanation of these terms was offered. All of the professionals agreed that treatment would be difficult and that the prognosis was guarded. It does not seem to me that the trial judge truly took into account the safety of the public in determining that an individual capable of homicide should be released in 4M years, when the evidence was clear that any modification of his behavior during that time was chancy at best. Finally, I find the trial court’s emphasis on rehabilitation to be out of line with current public policy. Professor Allen has adequately detailed the history and theory of rehabilitation in his recent book. (F. A. Allen, The Decline of the Rehabilitative Ideal: Penal Policy and Social Purpose (Yale University Press 1981).) He notes that it has been substantial and precipitous since 1970. In Illinois, as in some 30 other states, the death penalty has been reinstituted; our legislature has established Class X felonies, determinative sentencing, and further restrictions on probation. This does not indicate to me that public policy in this State is any longer aimed solely at rehabilitation. Some cases, of which the instant one is a good example, simply demand punishment. I would reverse the trial court without remand.